28 F.3d 111
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Saul VIVEROS-RODRIGUEZ, Petitioner,v.UNITED STATES IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 93-70940.
United States Court of Appeals, Ninth Circuit.
Submitted June 21, 1994.*Decided July 8, 1994.

Before:  TANG, PREGERSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Saul Viveros-Rodriguez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals' ("BIA") summary dismissal of his appeal from the immigration judge's ("IJ") decision finding him deportable as charged and denying his application for a waiver of deportation under section 212(c) of the Immigration and Nationality Act, 8 U.S.C. Sec. 1182(c).  We have jurisdiction pursuant to 8 U.S.C. Sec. 1105a(a).  We grant the petition for review.


3
The BIA summarily dismissed the appeal because Viveros-Rodriguez's notice of appeal (form EIOR-26) failed to list the issues he intended to present to the BIA with sufficient specificity, see 8 C.F.R. Sec. 3.1(d)(1-a)(i)(A), and because Viveros-Rodriguez indicated on his notice of appeal that he would file a brief but to do so, see 8 C.F.R. Sec. 3.1(d)(1-a)(i)(E).


4
In Padilla-Agustin v. INS, this court held that the combination of the "EOIR-26, the BIA's strict notice of appeal requirements, and the failure to give any advance warning before an appeal is dismissed [violates] the due process rights of an alien."  21 F.3d 970, 977 (9th Cir.1994).  Because our opinion in Padilla-Agustin v. INS called into question the adequacy of the BIA's summary dismissal procedures, we grant the petition for review.  We remand so that the BIA may consider in the first instance whether its summary dismissal of Viveros-Rodriguez's appeal complied with the standards set forth in Padilla-Agustin v. INS.


5
PETITION FOR REVIEW GRANTED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3